Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor 
Allowable Subject Matter
Claim(s) 1, 10, and 18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach all limitations recited in independent claim 1, including “said circular receptacle having a plurality of pins disposed within its circumstance, said plurality of pins comprising a first pair of pins defining a first channel of electrical communication and a second pair of pins defining a second channel of electrical communication … a second luminaire disposed on said municipal utility pole external to said light head and in electrical communication with said dimming receptacle via said second channel of electrical communication using said second pair of pins”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Thien T Mai/
Primary Examiner, Art Unit 2887